 FREDEMAN'S CALCASIEU LOCKS SHIPYARD399Fredeman's Calcasieu Locks Shipyard,Inc. and Inter-national Brotherhood of Boilermakers,Iron Ship-builders,Blacksmiths,Forgers and Helpers, Local79, AFL-CIO. Case 15-CA-4613October 12, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn April 16, 1973, Administrative Law Judge Lo-well Goerlich issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of that Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm,the rulings, findings, andconclusions of the Administrative Law Judge as mod-ified below.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) and 8(a)(3) of theAct. However, in adopting the independent8(a)(1)findings we rely only on the following conduct:(a)The interrogations of employees by ForemenLacombe, Thibodeaux, Comeaux, and Miller andGeneral Foreman Broussard during the week endingAugust 12, 1972, as to whether the employees hadsigned union authorization cards.(b) Foreman Thibodeaux's threat to employeeCorvelle that for union related reasons the employeeswould probably lose their insurance, and his interro-gation of employee Parker concerning what hethought of the Union.(c)Manager Crawford's (1) creating the impres-sion of surveillance by telling employees he under-stood some pledge cards were circulating around theyard and some of the men wanted to go union; 2 (2)statementsto a captive audience and to various em-ployees individually that the Respondent was plan-ning to set up a cost-free employee retirement plansoon, and was working on more holidays and betterinsurance for employees; that the Respondent wasplanning to give a pay raise in November; that hewould try to get more money for employees; and that1The Respondent's request for oral argument is hereby denied, as therecord in this case,including the exceptions and briefs, adequately presentsthe issues and positions of the parties.2 Chairman Miller would not make this finding and dissents therefrom.there was no way in hell the employees could have aunion; and (3) comments to employee Parker that hehad to hire him back but if he caught Parker doingone wrong thing he would have to let him go, and hisinterrogation of Parker concerning what he thought ofthe Union.(d)General Foreman Broussard'scomments toemployees that (1) if the Union prevailed welders andfitterswould be laid off rather than be permitted todo other work; (2) if the Union gave the employeesanything else, the Respondent would "have to takesomething back that [it] had already given [them]"; (3)the Union could not do any more for the employeesthan the Company had already done; (4) he almosthad a retirement plan for them "swinging"; and (5)employees probably would get a 15-cent raise.'All of the foregoing conduct involves interferencewith the employees' union activities and threats andpromises related to such activity, and is clearly unlaw-ful under Section 8(a)(1). The Administrative LawJudge so found and, as stated, we agree.The Respondent excepts,interalia,to that part ofthe recommended Order requiring that it offer imme-diate and full reinstatement to certain laid-off em-ployees when in fact all such employees have alreadybeen reinstated or have declined offers of reinstate-ment. The record does show that within a few monthsafter their unlawful layoff all of Respondent's night-shift employees had been offered reinstatement andthat a number of them had accepted such offers.However, the record does not disclose whether suchoffers of reinstatement and the actual reinstatementwere to the employees' former jobs or, if such jobs nolonger existed, to substantially equivalent jobs andwere without prejudice to the employees' seniorityand other rights and privileges. Consequently, weshall issue a conventional reinstatement order quali-fied to the extent that Respondent need not offer fulland proper reinstatement if it has already done so. Weshall also modify the recommended Order to provide,as requested by the Respondent, that its backpay res-ponsibility to the laid-off employees shall terminate asof the date of its full and proper offer of reinstatementto each employee, not, as provided in the Administra-tive Law Judge's Decision, as of the date of actualreinstatement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board orders that Respondent, Fredeman's Cal-casieu Locks Shipyard, Inc., Carlyss, Louisiana, its3Chairman Miller would not find an 8(a)(1) violation as to the statementsindicated as items (2) and (3) in this paragraph, and dissents therefrom206 NLRB No. 104 400DECISIONSOF NATIONALLABOR RELATIONS BOARDofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating employees concern-ing their union membership, activities, or sympathiesin a manner constituting interference, restraint, orcoercion within the meaning of Section 8(a)(1) of theAct.(b)Unlawfully threatening employees with repri-sals or unlawfully promising employees benefits todiscourage employees' union activity.(c)Unlawfully creating an impression of surveil-lance of employees' union activities.(d)Unlawfully representing to employees that se-lection of a union would be useless.(e)Discouraging concerted activities of its employ-ees or membership in International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forg-ers and Helpers, Local 79, AFL-CIO, or any otherlabor organization, by unlawfully laying off any of itsemployees or discriminating in anymanner inrespectto their hire and tenure of employment or any termor condition of employment, in violation of Section8(a)(3) of the Act.(f) In any other manner interfering with, re-straining, or coercing its employees in the exercise oftheir right to self-organization, to form labor organi-zations, to join International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers andHelpers, Local 79, AFL-CIO, or any other labor orga-nization, to bargain collectively through representa-tivesof their own choosing, and to engage inconcerted activities for the purpose of mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer to each night-shift employee laid off onAugust 11, 1972, if it has not already done so, immedi-ate and full reinstatement to his former job or, if thatjob nolonger exists, to a substantially equivalent job,without prejudice to his seniority or other rights andprivileges, and make each such employee whole in themanner provided in that section of the AdministrativeLaw Judge's Decision entitled "Recommended Rem-edy" for any loss of pay he may have suffered fromthe date of his unlawful layoff until the date of suchoffer of reinstatement.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its shipyard in Carlyss, Louisiana, co-pies of the attached notice marked "Appendix." a Co-pies of said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those found herein.° In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNationalLaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial at which all parties were permitted to giveevidence, that we violated the National Labor Rela-tions Act, we have been ordered to post this notice.The laws of the United States give all employeesthese rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through representativesthey chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any and all these things.WE WILL NOT unlawfully interrogate our em-ployees concerning their union membership, ac-tivities, or sympathies.WE WILL NOT unlawfully threaten our employ-ees with reprisals or unlawfully promise thembenefits to discourage our employees' union ac-tivity.WE WILL NOT create the impression that we arespying on our employees' union activities.WE WILL NOT unlawfully represent to our em-ployees that selection of a union would be use- FREDEMAN'S CALCASIEU LOCKS SHIPYARDless.WE WILL NOT discourage concerted activities ofour employees or membership in InternationalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, Local 79,AFL-CIO, or any other labor organization, byunlawfully laying off any of our employees ordiscriminating in any manner in respect to theirhire and tenure of employment or any term orcondition of employment, in violation of Section8(a)(3) of the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their right to self-organization, toform labor organizations, to join InternationalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths,Forgers and Helpers, Local 79,AFL-CIO, or any other labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in concertedactivities for the purpose of mutual aid or protec-tion as guaranteed in Section 7 of the Act, or torefrain from any and all such activities.WE WILL offer to Jospeh Vincent, Willie Sim-mons, Garland Reed, Donald James Kershaw,James Fruge, Chris Guidry, Michael Leon, RayBumgarden, Danny Herrington, Larry L. Sim-mon, Gerald Wayne Welch, Allan Walker, OvieR. Reeves,, TerryWalker, Roger D. Stewart,Donald W. Parker, Robert Beason, Daniel D.Rhodes, and Arthur E. Wright, if we have notalready done so, immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs,without prejudice to their seniority or other rightsand privileges, and pay to each of them any back-pay he may have lost because of his unlawfullayoff.All of you are free to remain or refrain from becom-ing or remaining members of a labor organization.FREDEMAN'SCALCASIEULOCKS SHIPYARD, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-401ance with its provisions may be directed to theBoard's Office, Plaza Tower, Suite 2700, 1001 How-ard Avenue, New Orleans, Louisiana 70113, Tele-phone 504-527-6361.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: The chargefiled by International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers, Local 79,AFL-CIO, herein referred to as the Union, on August 21,1972, was duly served on Fredeman's Calcasieu Locks Ship-yard, Inc., the Respondent herein, on August 22, 1972. Thecomplaint and notice of hearing was issued on November13, 1972. In the complaint it was charged that the Respon-dent unlawfully interrogated employees, threatened themwith loss of employment and benefits, promised them bene-fits, and created the impression of surveillance in violationof Section 8(a)(1) of the National Labor Relations Act, asamended, herein referred to as the Act, and unlawfully shutdown its night shift and terminated or laid off its night shiftemployees or in the alternative, accelerated the shutdown ofits night shift operation and the termination or layoff of itsnight shift employees, in violation of Section 8(a)(1) and (3)of the Act.The Respondent filed a timely answer denying that it hadengaged or was engaging in the unfair labor practices al-leged.The case I came on for trial on January 23, 24, and 26,1972, at Lake Charles, Louisiana. Each party was affordeda full opportunity to be heard, to call,examine and cross-examine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions, and to file briefs.All briefs have been carefully considered.FINDINGS OF FACT,2 CONCLUSIONSAND REASONS THEREFOR1.THE BUSINESS OF THE RESPONDENTRespondent is a Louisiana corporation with its principaloffice and place of business in Carlyss, Louisiana, where itis engaged in the construction and repair of ocean going andinland waterway vessels, and related products.During the past year, which is a representative period,Respondent, in the course and conduct ofits business, de-scribed above, purchased and received goods and materialsvaluedin excessof $50,000 which were shipped directly toit from points outside the State of Louisiana. During theAn amendment was allowed to the complaint.2 The facts found herein are based on the record as a whole and theobservations of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits, with dueregard for the natural logic of probability, the demeanor of the witnesses, andthe teachingsofN L R B. v. Walton Manufacturing Company & LoganvillePants Co.,369 U.S. 404, 408 (1961) As to thosewitnesses testifying incontradiction to the findings herein, their testimony has been discredited,either as having been in conflict with the testimony of credible witnesses orbecause it is in and of itself incredulous and unworthy of belief. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame period, Respondent sold and shipped products valuedin excess of $50,000 directly to points located outside theState of Louisiana.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3II.THE LABOR ORGANIZATION INVOLVEDThe Unionis, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The Alleged Violations ofSection 8(a)(1) of the ActFirst:The Respondent is engaged in the construction andrepair of inland and all off-shore vessels related to the ma-rine industry. As explained by Manager James W. Craw-ford, "... our basic business is repair work. We buildgenerally-it is a continuous thing. We always have a vesselunder construction, but we do basically business on repairwork that ,is available."During the year 1972, when the events herein describedoccurred, a vessel, Hull 110, was under construction at theRespondent's shipyard for the Port Arthur Towing Compa-ny. Construction had commenced in January 1972. Theofficers of the Port Arthur Towing Company are also offi-cers of the Respondent. William F. Fredeman is presidentand William F. Fredeman, Jr., is executive vice president.President Fredeman owns 73 percent of the voting stock inthe Port Arthur Towing Company.On Monday, August 7, 1972, an employee, Earnest W.Westland, Jr., obtained some union authorization cardsfrom Union Representative A. E. Vincent and on Tuesday,August 8, 1972, Westland commenced soliciting signersamong the Respondent's night shift employees on a roadleading to the shipyard about 3:30 p.m. One of the employ-ees solicited was Night Shift Foreman Sanford Peter La-combe, also known as "Shorty." Of the night crew of about20, 15 4 signed the union authorizations. While Westlandwas soliciting an employee, Manager Crawford passed by inan automobile. On the same date, about 20 day-shift em-ployees of a crew of about 50 also signed union authoriza-tion cards for Westland. None of these cards, however, weresolicited or signed in the vicinity of the shipyard. Three dayslater, on August 11, 1972, the entire night shift was laid off.When Lacombe arrived at the yard on August 8 he in-formed Forman Earl Thibodeaux that Westland had "stop-ped" him and wanted to give him a "union card."According to General Foreman Lenes J. Broussard, a mem-ber in good standing of the Union, he learned from Lacom-be I on "Tuesday or Wednesday morning" that "he was7By answer the Respondent admitted the foregoing facts.4Danny Herrington, Robert Beason, Ray Bumgarden, and James Frugedid not sign cards.5Lacombe testified that he had discussed Westland's solicitation only withThibodeaux.stopped on the road and was asked to sign a card."Thereafter Broussard,without seeking instructions from"higher up,"asked all foremen"to go around and ask ev-erybody whohad signed a pledge card."Broussard ex-plained to the foremen that"[he] didn't want any names,and [he] didn'twant to know who signed the pledge cards.[He] was anxious to find out how many pledge cards hadbeen signed."The foremen followed Broussard's instruc-tions and reported to him that about 10 or 12 employees hadsigned pledge cards. According to Broussard he passed thisinformation on to Crawford the next morning.According toCrawford,Broussard,on the morning of Wednesday, Au-gust 9,1972,6 informed him that some cards had been signedby employees and it was not until Thursday,August 10, theday after he had spoken to the employees in a captive audi-ence,that he learned from Broussard that"there were like10 or 12 cards that had been signed."Among the employees polled by Lacombe were RogerD. Stewart,Terry L.Walker,and Gerald W. Welch.Lacom-be asked Stewart whether he was "No.6 or No.7," Stewartasked Lacombe to explain.Lacombe said that"he wasn'ttaking names.He just wanted to find out how many peoplesigned the Union card." He asked Stewart whether he hadsigned a union card.Stewart answered affirmatively.Lacombe approached employee Walker and said, "Therewon't be any names mentioned,that Broussard just wantedto know the count of the Union";then Lacombe askedWalker whether he had signed a union card.Walker an-swered affirmatively.Lacombe asked employee Welchthree times whether he had signed a union card.The firsttwo times Welch answered negatively.The third time hesaid, "Shorty, it's really none of your business,you know."Welch had signed a card.On the same day on which employee Welch signed a cardBroussard conversed with Welch and his brother-in-law.Broussard asked the employees whether they had signedunion cards or had seen Westland on the road. Both an-swered negatively to the question. Both had signed cards.8On the morning of August 9,1972,Thibodeaux conversedwith employee Bobby G. Corvelle in the machine shop.During the conversation Thibodeaux said he was"against"the Union,the employees"would probably lose [the] insur-ance,"and that"some guys would probably get laid off onaccount of what was going on." 9On the afternoon of August9, 1972,Broussard askedemployee Wright,at his work station,whether he had seen6 Later in his testimony Crawford indicated that this informationwas givento him in the evening.7Lacombe interrogated all the employees on the night shift. Lacombetestified that he asked them, "Did you all sign a card.... You can tell meif you all want too, or you don't have to tell me if you don't wantto tell me.It doesn't make no difference to me." "I told them that was my job, I hadto go ahead and do it."These findings are drawn from the credited and uncontrovertedtestimo-ny of Welch.v Thibodeaux admitted that he had spoken to Corvelle about the Unionand that he had said the "insurancewas free and maybe [the employees]wouldn't get it if the Union would come in." Thibodeaux denied that he hadsaid that "there probably would be a layoff on account of union activity."Except for Corvelle's testimony on this point, which may be at oddswith hisaffidavit and upon which no finding is made, Corvelle, who appeared as aforthright, honest witness, is credited. FREDEMAN'S CALCASIEULOCKS SHIPYARD403Westland the day before and asked if Westland had somecards.Wright answered, "Yes."Whereupon BroussardaskedWright whether he had signed a card. Wright an-swered untruthfully, "No." Broussard then inquired as tothe nature of the cards. Wright said they were "pledge cardsfor the Union." Broussard added that "the union wouldn'twork out there because the yard was too small."On thesameafternoon around 4 Foreman W. GlennComeaux approached employee Corvelle and said "theyhad told him to go around and ask the guys if they hadsigned a card." He then asked Corvelle whether he hadsigned a card.10 Corvelle answered negatively. Corvelle hadsigned a card. On thesamedate Comeaux asked employeeRichard Haugh whether he had signed a union card; that"He didn't want to takeanynames down or anything, butMr. Broussard just wanted to know just how he stood withthe men." Haugh answered that it was his "own personalbusiness."On Wednesday, August 9, 1972, Crawford addressed theemployees in a captive audience. Among other things Craw-ford informed the employees that he "understood somepledge cards were circulating around the yard and some ofthe men wanted to go union"; that the employees "didn'tneed a union to represent them"; that Livingston Shipyardhad "lost a million dollars the year before for being union";that "they were planning on extending a little bigger" and"they didn't plan on having a layoff"; i 1 that they never hadlayoffs; that he didn't believe the Union could help theemployees because the Company was giving the employeesmore benefits than the Union could offer; that the Unionwasn't good for the yard; that the Company was workingon a retirement plan which was coming in the near futureand would not cost the employees anything; that the Com-pany was trying to work out a few more holidays and betterinsurance for employees; that the Company was thinking ofhiring more men; that everyone would have complete free-dom of choice in a secret ballot election; and that "therewas a union scare going around and he didn't think it wouldhelp.,, 12Crawford also said that there would be a secret-ballotelection inwhich the employees would have a freedom ofchoice; that no one would know how the employee voted;that the Company didn't know who had signed cards anddidn't want to know; and that if a man signed a card, itwouldn't be held against him.13After Crawford concluded his speech on August 9, 1972,Broussard addressed the employees. Broussard commencedby saying, "Listen to Mr. Crawford, what he says about theUnion. Believe every word he says. Believe me, I know,10Comeaux testified that he had interrogated three or four employees whoadmittedsigning cards."Crawford testified that at the time he gave the talk he "knew [he] wasgoing to pull [the] night shift off"; however, he had notcommunicated suchdecisionto the employeesnor his supervisors.12According to Crawford he told the employees that the Company wasgoing to try to have a crew there that was steady, "no fluctuations in num-bers." Crawford did not specifically deny the findings set out above whichare drawn from the creditedrecollectionsof employees Crawford did notspeak from a transcript although theanswer ofthe Respondent averred thatCrawford "obtainedlegal counselprior to the speech."i3 Statementsof this character do not absolve an employer of its otherwisecoercivestatements.because it's true." Among the other things Broussard saidthat if the employees "got any thing more by going Union,they would have to take something back [the employees]already had"; and that if welders or fitters ran out of workthey would be laid off rather than be allowed to do otherwork if the Union came in the yard. Broussard also said thathe "didn't believe the Union could help" the employees.On the morning of August 10, 1972, Ray Bumgarden firstapplied for employment. Around 7:30 or 8 he talked toBroussard. He asked Broussard whether he needed anyoneon the night crew. Broussard answered, "Yes, we need oneon the night crew and a couple on the day crew." Bumgar-den was hired for the night shift, to commence work thatday at 4 p.m.14The next day after Crawford !s speech Broussard againtalked to Wright when a number of employees who werecaught in the rain sought shelter underneath a hull.Brous-sard said that campaigning was going to start against theUnion and "that they had 15 more men coming out 15 andthey got orders that morning that they couldn't hire themthatmorning on account of this." Broussard further dis-cussed employee benefits which the employees were receiv-ing, a week's vacation, a turkey, and pay for Christmas.Broussard observed that if the employees "went union andthe union would give [them] anything else, they'd have totake something back what they had already given [them]." 16On August 10, 1972, Foreman Watson Miller asked em-ployee Wright whether he had signed a union card. Wrightanswered negatively.Watson commented that "He didn'twant to know names, he just wanted to know about howmany.,,On August 10, 1972, Thibodeaux asked Wright if he hadsigned a union card. He answered negatively. "On August 10, 1972, a union recognition demand wasserved upon the Respondent.On the afternoon of August 11, 1972, Broussard "cameby" and told employee Corvelle to lock the machinists'cabinet, "that there wasn't going to be a night crew tonight."Shortly thereafter Corvelle asked Thibodeaux "what wasgoing on." Thibodeaux said "they had pulled the nightcrew's cards" and "somebody was going to be laid off."Corvelle told him that he "didn't think he could get awaywith it." Thibodeaux answered that "they probably thinkthey got a chance."Broussard testified that he was first informed by Craw-ford of the contemplated night-shift layoff approximately at12:30 p.m. on August 11, 1972. Crawford testified that hehad come to the decision to lay off the night crew prior toaddressing the employees on August 10, which decision hehad cleared with his superiors.14 In addition to Bumgarden,R Beason was hiredfor the night shift onAugust 8, 1972, and L Marceaux, C Lebouef, and J ]Lofton were hired forthe day shift on August 8, August 10, and August 10, respectively.15Broussard's statementwas in line with Crawford's representation in hisspeech that "they wereplanning onextending a little bigger" and that theCompany was thinking of hiring more men, all of whichseems reasonablein that the Respondent was engaged in the largestconstruction job in itsex IpeerienceBroussard admitted a conversation under the hull, and said he told theemployees they did not need a union. Broussard admitted saying that "if thecompany had to set down and negotiate, that [the employees] could lose somebenefits that [they] would have had without them "17Thibodeaux testified that he interrogated between 10 and 12 employees. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to starting work, the night shift was assembled andinformed by Broussard that they were laid off. Accordingto Broussard, he explained that "something had come up onthe new hull; that he was sorry that he didn't have time tonotify them in advance . . . but the Company had agreedto pay them a day's work, and they were free to go . . . [theCompany] was going to be calling them back just as soonas [there were] openings on the day shift." According toLacombe "nobody had said anything . . . about whether[the night shift would] be called back at any given time."Crawford said that he was motivated to eliminate thenight shift because "he could bring these guys back in sothey wouldn't be out too long and they wouldn't be hurt toobad." August 11, was chosen for the layoff because it wasthe end of the pay period "which is more convenient for .. .bookkeeping" and "it wouldn't cause confusion among themen."On August 11, 1972, the Respondent's advertisement inthe "Lake Charles American Press" appeared for "Firstclass welders and fitters." On the same date the Union fileda petition for an election. Thereafter the Respondent com-menced recalling the night crew; the first recall was August13, 1972.On Thursday, August 17, 1972, returning night shift em-ployees Reeves, Herrington, and Vincent were summonedto Broussard's office. Broussard told the employees that theunion business was in the past; that he "wanted to puteverybody on the slate"; that "the Union couldn't do morefor [the employees] than the Company had already done";that he was "talking to Mr. Crawford about it retirementplan, and almost had it swinging"; and that the employeeswould probably get a 15-cent raise.On this occasion Reeves worked for about an hour whenBroussard explained that he was not to have returned himto work; indicating that other laid-off men had greater sen-iority.Crawford then said that he would give him $10 forhis time in coming tothe shipyard. Crawfordsaid that "assoon as this damned stuff gets straightened out, this unionbusiness gets straightened out, that it would be back like itwas, but there is no way in hell [he] could have a union." 16Three or four days after the layoff Crawford conversedwith employee Corvelle in the machine shop. Crawford in-formed Corvelle that conditions were improving; that theCompany was working on a retirement plan; that the Com-pany was planning on giving the employees a raise of 5.5percent in November or December; that they were trying towork on a few more holidays; that it was too late in thegame to promise anything; and that he was "real concernedabout the men in the yard." 19Four or five days after the layoff Crawford told employeeWright, while working, that he was a good worker; that theemployees didn't need the Union; that the employees gotalong good enough without it; that the employees weregoing to get a retirement plan; and that the Company wasplanning on two or three more paid holidays.for the employ-ees.20isCrawford's and Broussard's version of this incident are notcredited.19 These findings are drawnfrom the credited and uncontrovertedtestimo-ny of Corvelle.2° These findings are drawn from the credited and uncontroverted testimo-A couple of days after employee Simmons returned towork, Crawford told Simmons that he was glad he wasback; that he "wanted to beat the union so bad this timethat they never would try it out there no more"; that he wasgoing to try to give the employees more paid holidays and"a little bit more money"; that he didn't care whether a mansigned oneof those cards or not; that bygones were by-gones,and he would not hold that against anybody. 21About 4 weeks after the layoffs Crawfordcame to em-ployee Haugh's work station. During the conversation thatfollowed Crawford said that he didn't know whether Haughhad signed a card and didn't care but didn't believe theUnion could help the employees; that he thought the Com-pany was giving enough benefits and more than the Unionwould offer or could get for them; that he was trying towork out some more holidays; and that if it "came to avote," he would like to have Haugh's "vote for the yard." 22Three days after employee Welch returned to work afterthe night-shift layoff he was sent to Crawford's office wherehe talked to Crawford. Among other things Crawford re-viewed the Company's benefits and said that the Unioncouldn't help the employees anymore than they already hadand that "The Union had tried some time before and itdidn't work, and he didn't think it would work now." 23When employee Donald W. Parker returned from layoff,he was told to visit Crawford's office. Crawford said toParker, "Don, I'm going to have to hire you back. If I catchyou all doing any wrong thing, I'm going to have to let yougo." Then he asked Parker what he thought about theUnion. Parker replied, "if the majoritygoes, I'll go." Craw-ford added, "I don't think they'll ever have a union outhere." 24Upon leaving Crawford's office Parker met Thibodeauxwho asked him, "What do you think about the Union? "Parker responded, "Well, I'll tell you what I told Mr. Craw-ford, if the majoritygoes, I'll go."During the week following August 11, Thibodeaux askedSimmons whether he had signed a union card. Getting nosatisfaction from Simmons,Thibodeaux said, "You proba-bly signed one of them cards."Second:In the light of the entire record and in the contextused it isconcluded that the Respondent violated Section8(a)(1) of the Act in the following particulars, to wit:.1.The interrogations of employees by Foremen Lacom-be, Thibodeaux, Comeaux, and Miller and General Fore-man Broussardduring the week ending August 12, 1972, asny of Wright.21These findings are drawn from the credited and uncontroverted testimo-ny of Simmons.22 These findings are drawn from the credited and uncontroverted testimo-ny of Haugh.23Crawford admitted the conversation with Welch but did not specificallydeny Welch's testimony. Among other things Crawford told Welch that if hesiguned a union card it did not mean that he had to vote for the Union.Crawford admitted the conversation and said he called Parker into hisoffice "to make sure he understood that we had a petition" and that he wouldhave a freedom of choice; that if Parker signed a pledge card that"we heldnothing against him"; that if he signed a card "it didn't necessarily mean thathe had to vote for the Union"; that he was glad Parker was back and thatin his opinion Parker "didn'tneed a union to represent him." Crawford didnot specifically deny Parker's testimony. FREDEMAN'S CALCASIEU LOCKS SHIPYARD405towhether employees had signed union authorizationcards.252.Foreman Thibodeaux's threat of reprisal related toemployee Corvelle on August 9, 1972, that the employees"would probably lose [their] insurance." 263.Foreman Thibodeaux's interrogation of employeeParker, after he returned from the night-shift layoff, as towhat he thought about the Union.4.Crawford's creation of an impression of surveillancetransmitted to employees in a captive audience when he saidthat he "understood some pledge cards were circulatingaround the yard and some of the men wanted to gounion."2725 In the case ofN.L.R.B. v. Milco, Inc.,388 F.2d 133, 137 (C.A. 2, 1961),the court said at 137:In evaluating questions arising from the interrogation of employees,the issue is whether the activity is "calculated to frustrate the union'sorganizational campaign by instilling fear of reprisals in the employees."N.L.R.B. v. L. E. Farrell Company,360 F.2d 205, 207 (2 Cir. 66)... .In the case ofN.L.R.B.v. SouthernElectronics Co.,430 F.2d 1391 (C.A.6, 1970), the court said at 1393:It is well settled that such interrogation violates § 8(a)(1) when its proba-ble effect is to inhibit union activity.The interrogations herein found unlawful meet these tests. The employeeswere left "to conjure up various images of employer retaliation."Dubin-Haskel Lining Corp. v. N.L.R.B.,375 F.2d 568 (C.A. 4, 1967).The clear purpose of the interrogations was to elicit aid for theRespondent's antiunion objectives. Credible proof is lacking that such ques-tioning was pursuant to the Employer's legitimate business interests. Cf.Winchester Spinning Corporation,402 F.2d 299 (C.A. 4, 1968). See alsoN.L.R.B. v. Builders Supply Company of Houston,410 F.2d 606, 609 (C.A. 5, 1969).Moreover, the specific interrogations referred to above do not meet thecriteria announced in the case ofStruksnes Construction Co., Inc.,165 NLRB1062, 1063:Absent unusualcircumstances, the polling of employees by an em-ployer will be violative of Section 8(a)(1) of the Actunless thefollowingsafeguards are observed: (I) the purpose of the poll is to determine thetruth of a union's claim of majority, (2) this purpose is communicatedto the employees, (3) assurances against reprisal are given, (4) the em-ployees are polled by secret ballot, and (5) the employer has not engagedin unfair labor practices or otherwise created a coercive atmosphere.In the same case the Board said, "In our view any attempt to ascertainemployee views and sympathies regarding unionism generally tends to causefear of reprisal in the mind of the employee if he replies in favor of unionismand, therefore tends to infringe on his Section 7 rights."While the interrogators no doubt chose language which was intended tocloak the polling with an air of legitimacy, the coercive effect was evident,for each employee was asked to reveal his union sympathy under circum-stances which suggested reprisal and the Employer's anxiety. As was said bythe court inHughes & Hatcher, Inc. v. N.L.R.B.,393 F.2d 557 (C.A. 6, 1968):. in deciding whether a particular interrogation is a violation of theAct, the questioning must be viewed in the total context of the surround-ing circumstances. In order to determine accurately whether the interro-gation would reasonably have been coercive, it must be viewed andinterpreted as the employee must have understood the questioning andits ramifications. . . .N.L.R.B. v. Welsh Industries, Inc.,385 F.2d 538(6th Cir. 1967).InMonroe Manufacturing Company, Inc.,200 NLRB No. 11, the Boardsaid, ". . . regardless of the courtesy and civility of the inquiry. It is themaster-servant relation and the power explicit in it that makes such interroga-tion unlawful."In regard to the other unfair labor practices herein found, each meets thetest observed by the court inN.L.R.B. v. Wilbur H. Ford, d/b/a Ford Brothers,170 F.2d 735, 738, "the test is whether the employer engaged in conductwhich, it may be reasonably said, tends to interfere with the free exercise ofemloyee rights under the Act."An employer is restrained by the Act from either making "threat ofreprisal or force or promise of benefit" during a period in which a union isorganizing its employees.Gissell Packing Co., Inc. v. N.L.R.B.,395 U.S. 575(1969).27 "Surveillance becomes illegal because it indicates an employer's opposi-tion to unionization,and the furtive nature of the snooping tends to demon-5.Crawford's remarks to the employees in a captive au-dience that the employees "didn't need a union to representthem," 28 that he didn't believe the Union could help theemployees because the Company was giving the employeesmore benefits than the Union could offer and the Unionwasn't good for the yard.6.Crawford's promise of benefits, delivered to employ-ees in a captive audience, to the effect that the Respondentwas working on a nonemployee cost retirement plan whichwas coming in the near future and that the Respondent wastrying to work out a few more holidays and better insurancefor employees.297.Crawford's promise of benefits, related to employeeCorvelle shortly after the layoff, were that the Respondentwas working on a retirement plan, was planning on givinga raise of 5.5 percent in November or December, and wastrying to work out a few more holidays.8.Crawford's coercive representations to employeeWright, several days after the layoff, that the employeesdidn't need a union; that the employees weregoing to geta retirement plan; and that the Company was planning ontwo or three more holidays.9.Crawford's coercive statement to employee Reevesthat "There is no way in hell [he] could have a union." 3010.Crawford's coercive remarks to employee Haughabout 4 weeks after the layoff that he didn't believe theUnion could help the employees; that the Respondent wasgiving more benefits than the Union could offer them orcould get for them; that he was trying to work out somemore holidays; and that if it came to a vote he would liketo have Haugh's "vote for the yard."11.Crawford's promise of benefits to employeeSimmonswhen he returned to work after the layoff that he was goingto try to get more holidays for the employees and "a littlebitmore money."12.Crawford's coercive statement to employee Parkerwhen he returned from layoff, "I'm going to have to hire youback, if I catch you all doing one wrong thing, I'm going tohave to let you go," and Crawford's interrogation of Parkerstrate spectacularly the state of the employer's anxiety. From this the lawreasons thatwhen an employer either engagesin surveillance or takes stepsleading hisemployees to think itis going on, they are under the threat ofeconomiccoercion,retailiation,etc."HendrixManufacturing Company v,N.L.R.B.,321 F.2d 100, fn. 7 (C.A. 5, 1963). See alsoN.L.R.B. v. RalphPrintingand Lithographing Company,379 F.2d 687, 691 (C.A. 8, 1967).28 InN.L.R.B. v. Bailey Company,180 F.2d 278, 279 (C.A. 6), the courtsaid: "An employerinterfereswith the rightof self-organization when heemphasizedto his employees that thereisno necessity for a collective-bargaining agent."InThe Trane Company,137 NLRB 1506, 1510, theBoard said:There is no more effective way to dissuade employeesfromvoting fora collective-bargaining representative than to tellthem thattheir votesfor such representativewill availthem nothing.See alsoWhitingCorporation,188 NLRB 500.29 InN.L.R.B. v. Bailey Company,180 F.2d 278, 279 (C.A. 6), the courtsaid:"Interference is no less interferencebecause itis accomplishedthroughallurementsrather than coercion." InN.L.R.B. v. Douglas & Lomason Co.,333 F.2d 510, 514 (C.A. 8, 1964), it was stated:". . . interference, accom-plished byallurements,is as muchcondemned by the Act as is coercion."See alsoN.L.R.B. v. Exchange Parts Company,375 U.S. 405 (1964).While the Respondent claims that the prospectsof a retirementplan hadbeen finally formulatedand that a substantial number of employees heardof the prospectsof a retirementplan for thefirst timein Crawford's captiveaudience speech.30 Such statement clearly implies the futility of the employeeschoosing aunion. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to what he thought about the Union.13.Broussard's remark to employees in a captive audi-ence that if the Union prevailed welders and fitters wouldbe laid off rather than be permitted to do other work andthat he didn't believe that "the Union could help" the em-ployees.14.Broussard's coercive statement to employee Wrightand others, after mentioning employee benefits, that, if theUnion would give the employees anything else, the Respon-dent would "have to take something back that they hadalready given [them]."15.Broussard's coercive remarks to employee Reevesand others during the week following the layoff that "theUnion couldn't do no more for [the employees] than theCompany had already done"; that he was "talking to Mr.Crawford about a retirement plan, and almost had it swing-ing"; and that the employees would probably get a 15-centraise.31B.The Layoff of the Night Shifton August 11, 1972First:The Respondent in its brief has recognized theelements of the General Counsel'sprima faciecase and hasset them out as follows:(1)There was union movement underfoot and the em-ployer knew it.(2)The employer was opposed to unionism and hadmade one speech against it.(3)The employer laid off an entire night shift of 20 peo-ple but had no prior history of layoffs.(4)The layoff came only 1 day after receipt of uniondemand letter for recognition, and only 2 days after firstknowledge of union activity.(5)On the day before the layoff a new employee hadbeen hired to work on the night shift, and employer had runnewspaper ad seeking applicants for employment in thesame work classification as the laid off employees.(6)Union claims to have obtained a higher proportion ofauthorization cards from employees on the night shift thanfrom employees on the day shift (but there was no proof ofimputation of knowledge of this information to manage-ment)-(7) To this can be added a smattering of superficial inci-dents of employee questioning, a few discussions of union-ism in the abstract between foreman and workers, and acouple of office conferences away from the employees' nor-mal work station, all of which, collectively, while friendlyand not intentionally coercive, may conveniently be re-ferred to by the General Counsel as a collection of 8(a)(1)type interrogation and interference.To the Respondent's analysis may be added the followingfactors: Crawford told the employees in his speech 2 daysbefore the layoffs that there had been no layoffs and the31 In drawing these conclusions the teachings of the Supreme Court in thecase ofN.L.R.B.v.Gissel, supra,have been considered and weighed. TheCourt said that the balancing of employer rights against those of the employ-ees "must take into account the economic dependence of the employees ontheir employers,and the necessary tendency of the former, because of theirrelationship,to pick up intended implications of the latter that might be morereadily dismissed by a more disinterested ear."Respondent "didn't plan to have a layoff"; the night-shiftemployees were the first employees to have been observedsigning unioncards and were the employees among whomunion organization commenced; neither the general fore-man, the supervisors, nor the employees had any advancenotice that a layoff was planned; and Crawford implied theillegality of the layoffs when he said to employee Parker,"I'm going to have to take you back."A review of these factors which form the basis of theGeneral Counsel'sprima faciecase is suggestiveof the lan-guage of the court inN.L.R.B. v. Jamestown Sterling Corp.,211 F.2d 725 (C.A. 2):[T]he unexplained coincidence of time with respect tothe principal events was really no coincidence at all,but rather part of a deliberate effort by the manage-ment to scotch the lawful measures of the employeesbefore they had progressed too far toward fruitionThe Respondent pleads innocent to any discriminatorymotivation and attributes the layoff not to the purpose ofchilling union affection but to temporarily halting the con-struction of Hull 110.Hull 110 was ordered for construction by the Port ArthurTowing Company. On January 20, 1971, the Port ArthurTowing Company filed an application for ship mortgageand/or loan insurance for Hull 110 with the Maritime Ad-ministration, under Title XI, Merchant Marine Act 1936.The application listed thevessel ascosting $2,424,500 andthe requested loan at $1,818,375. The Respondent had com-menced construction of the vessel in January 1972 in con-formity with shipyard standards. According to AttorneyHoke Peacock, who was handling the loan application forthe Port Arthur Towing Company, the application lay seem-ingly dormant 32 because the Company was not eligible forthe loan unlessit could "arrange re-financingof its longterm debt vs. its currentassets."On March 20, 1972, theMaritime Administration had addressed a letter to PortArthur Towing Company in respect to its application re-questing additional information. The letter noted that "allof the necessary technical data have not been submitted,"that itemsmissingwere "the bargearrangementplans andspecifications as well as structural plans andweight esti-matesfor all vessels" and "contractual arrangements withshipyards together with estimated completion schedules."The letter included the sentence, "In addition, the specifica-tions for the towboat are not clear with respect to the ABS 33classification and this should be clarified." The record doesnot reveal that the Port Arthur Towing Company made aresponse to this letter although it continued the constructionof Hull 110. Peacock explained that a response to such aletter and the compiling of the data requested at that time"would have beena uselesswaste of money," 34 because itappeared that the Port Arthur Towing Company could notmeet the financial requirements for eligibility. It was not32 Peacock testified, "On March 20, 1972, I advised Port Arthur TowingCompany that they probably not be in credit Title XI financing on theapplication they had on file."3The American Bureau of Shipping hereinafter referred to as ABS.34 It is significant that while the perfecting of the application was consid-ered a "useless waste of money at this time,"nevertheless, by August 1, 1972,almost 14,000 man hours had been expended on Hull 110. FREDEMAN'S CALCASIEU LOCKS SHIPYARDuntil late May or early June that Peacock said he was able"to make some progress in this area." On July 24, 1972,according to Peacock, he advised the Port Arthur TowingCompany that to procureinsuranceunder Title XI, Hull110 would have to be classified by the American Bureau ofShipping, and "it would be prudent to absolutely stop work-ing on that boat until they could find-out if the plans theywere constructing it by would clear ABS."Eight days later on August 1, 1972, according to Craw-ford, he received work from the Port Arthur Towing Com-pany to stop work on Hull 110; however Crawford said thatduring the prior week he had discussed the situation withPort Arthur Towing Company representatives. During thisperiod around 2,300 man hours were expended on the Hull.Crawford commenced immediately thereafter to preparedrawings and the paper work to submit to the AmericanBureau of Shipping for the classification of Hull 110. Suchinvolved "correction and some redesign." According toCrawford the "dimension of the hull didn't change. Someof the internal framing sizes and some of the things we haddone would have to be changed." Crawford's drawings weresubmitted to the American Bureau of Shipping on August8, 1972, with a letter advising that, "Construction has begunon the vessel, so your prompt attention would be greatlyappreciated." After the drawings were completed, accord-ing to Crawford, he was "trying to decide what to do aboutproduction." He decided to eliminate the night shift on thesame date he submitted the drawings. Between August 1and August 8 around 1,850 more man hours were expendedon the Hull. It was not until September 1, 1972, that theRespondent requested certain suppliers of new equipmentto delay shipments.About a month later, September 6, 1972, the drawingssubmitted on August 8, 1972, were approved.On November 21, 1972, Crawford wrote the AmericanBureau of Shipping advising it that it could not start certainareas of work until an approval was received. As explainedby Crawford, "We wanted them in a bad way. We neededto begin these items in order to meet some kind of sched-ule."No employees were laid off. Final approval was re-ceived from the ABS on November 29, 1972.According to Crawford he eliminated the night shift be-causethe night shift had not produced on a comparablebasis with the day shift; men were fighting a visibility prob-lem, the wintertime cold, the summertime heat, and mosqui-toes. According to Crawford the night shift was inauguratedbecause of a shortage of equipment and a hope to reduceovertime 35 Crawford also said that in choosing to lay off thenight shift rather than generally laying off employees, heconsidered that the attrition on the day shift would makepossible the reinstatement of the night shift employees in ashort period. As noted above, according to Crawford, aftermaking his, decision he informed his superiors, who had noobjections.3635The night shiftwasnevertheless continued after the equipment shortagewas corrected.36 Crawfordis viewed as an unreliable witness, which was apparent fromthe nature of his testimony and his demeanor Critical portions of his testimo-ny are unbelievable and his testimony was obviously tailored to accommo-date the Respondent's defense.It is not believed that the decision to lay offthe night shift was originated with Crawford.407When the employees were laid off they were paid forFriday night although they were excused from work. Thiswas the Respondent's first layoff. Crawford said the em-ployees were paid the extra day because the men had noadvance notice and they "showed up to come to work."Crawford referred to the Respondent's repair work as the"bread and butter work of the shipyard." Over 40 percentof the repair work was derived from the Port Arthur TowingCompany. According to the Respondent, at the time of thelayoff about 50 percent of the Respondent's work was onHull 110.The week after the layoff overtime increased from 52-3/4hours to 345-1/2 hours. The difference in the payroll wasless than $115. The week ending August 27, 1972, showedovertimeof 351-1/2 hours. The total payroll for the weekexceeded the payroll of the last week the night shift workedby over $140. The week ending September 3, 1972, showed159-3/4 hours overtime. The week ending September 9,1972, showed overtime in the amount of 542-3/4 hours. Thetotal payroll for this week was about the same as that forthe last week the night shift worked.37After the layoff the night shift was returned to work onthe day shift according to seniority, as follows:Joseph Vincent and WillieSimmons onAugust 15,1972;Garland Reed on August 17, 1972; DonaldJames Kershaw on September 1, 1972; James Fruge,Chris Guidry, Michael Leon, and RayBumgarden onSeptember 5, 1972; Danny Herrington, Larry L. Si-mon, and Gerald Wayne Welch on September 12,1972; Allan Walker on September 13, 1972; Ovie R.Reeves, Terry Walker, Roger D. Stewart, and DonaldW. Parker on September 23, 1972; RobertBeason onOctober 5, 1972; Daniel D. Rhodes and Arthur E.Wright on November 6, 1972.By September 12, the time the approval was received fromthe ABS, over half (11 employees) of the night shift hadbeen returned to employment. During this period only threeemployees had been terminated.Second: A prima faciecase "can be overcome only by apreponderance of competent, credible, rebutting evidence":National Automobile and Casualty Insurance Co.,199 NLRBNo. 1:The Company had the burden to come forward withan adequate explanation for discharging [the employ-ees] oncea prima faciecase of possible discriminationhad been established by the General Counsel.N.L.R.B.v. Standard Container Co.,428 F.2d 793, 974 (C.A. 5,1970).Nevertheless, the court said inN.L.R.B. v. The FreemanCompany, 471F.2d 708 (C.A. 8):The rule is generally recognized that where the com-pany demonstrates a proper business reason whichstanding alone would justify the company's action af-fecting employees, the Board has the burden to over-come this fact and demonstrate that the reasonsexercised by the company were pretextual.RelianceInsurance Companies v. N.L.R.B.,415 F.2d 1, 7 (8 Cir.1969);N.L.R.B. v. Gotham Industries, Inc.,406 F.2d37 These were the weeks worked between the time of the layoff and theapproval by the ABS 408DECISIONS OF NATIONAL LABOR RELATIONS BOARD1306, 1309 (1 Cir 1969).See alsoMidwest Hanger Company and Liberty EngineeringCorp.,474 F.2d 1155 (C.A. 8, 1973).InN.L.R.B. v. Midwest Hanger Company and Liberty En-gineering Corp.,474 F.2d 1155, (C.A. 8, 1973), the courtsaid:The discharge of a large number of employees in-cluding some union leaders during a union organizingcampaign would appear to be "inherently destructiveof employee interests," thus placing the burden on theCompany of explaining away or justifying its action.Under the foregoing criteria the General Counsel hassustained his burden; the Respondent has failed.The Respondent insists that the hiring of new employeesand the advertising for new employees during a period whenithad allegedly shut off work on Hull 110 was "only nor-mal" and "routine procedures," that Broussard did notknow of the change over to day operation and that Craw-ford had no knowledge of the advertisement. On the otherhand the General Counsel reasons that the hiring of the newemployees and the placement of the advertisement were"[o]ne way to offset the organizational successes of a labororganization" by "increasing the workforce." A more rea-sonable inference (and the one adopted here) is that Craw-ford, who, as a manager of a small establishment had hisfinger on everything, knew of the hiring and the advertise-ment, but did not suspend either because the decision tolayoff occurred too late to take such action for, at the time,there was no discernible intent to change the Respondent'swork schedule. Ergo, the Respondent in this respect is cor-rect in its assertion that the hiring and the advertisementwere "only normal." However, the situation changed whenthe Respondent received the Union's demand letter whichthen caused the Respondent, who had already committeditself to the commission of unfair labor practices, to recon-sider its strategy. At this point the prospects of an electionmaterialized and the layoffs followed which, it seems quiteclear, had not been previously anticipated. In this regard theRespondent recognizes that Crawford's failure to mentionthe layoffs in his speech contributes to this conclusion. (Itdoes seem incongruous that Crawford should have assuredemployees on August 9 that there would be no layoffs andthen, in contradiction of such assurance, laid off around 25percent of the workforce on August 11.) But the Respondentrationalizes Crawford's failure to mention the layoffs byasserting that such an announcement "would so detractfrom the speech that the listeners would forget everythingelse, thus rendering the whole effort a nullity" and thatCrawford "personally did not feel there was a substantialdetriment to the night shift anyhow, in light of the quickresumption of work on the day shift," "liberal unemploy-ment benefits" and "excellent shrimping prospects." Thefallacy of this argument lies in the fact that Crawford didmention layoffs in his speech but rather than to have statedwhat is claimed to have been in his mind he assured employ-ees there would be no layoffs. No doubt such representationfitted the beneficient portrayal the Respondent had in mindat the time. As for the lack of detriment to the night shift(if itwere a consideration), the Respondent must haveknown that not only would the layoffs of the union cardsigners be viewed by them as reprisal for signing unioncards, but that the day shift employees, who had been givenno reason for the night shift layoffs and who had beenrecently assured that there would be no layoffs, would con-clude that the night shift layoffs were a warning that theyshould deter from any further union activities. Moreover,the loss of a job out of line of seniority for even a short timemanifestsdetrimental aspects. While in this respect the Re-spondent emphasizes that it scrupulously followed seniorityin the recall of the night shift, for which it claims a goodmark,it isnot plausibly explained why the same principleshould not have been applied to both the day and nightshifts in effecting the layoffs. Obviously the layoff on astraight seniority basis, whichseems sensiblesince the dayand night crews performed the same work and received likewages, would have posed the honest appearance of a truereduction in force, whereas the layoff of the entire nightcrew, almost all of whom had signed union cards, wouldpresenta discriminatory look. That this must have been theRespondent's intent isevident from the fact that it did notbeneficially follow seniority until it had reaped the benefitsof the discouraging effects of the mass layoffs. Additionally,at the time of the layoffs, the Respondent picked up the tabfor work not performed on Friday, a reminder of the fistinside the velvet glove.The Respondent further asserts that Crawford "acted atthe only time when a reasonably prudent businessmanwould have acted" in respect to the timing of the layoffs, yetduring his inaction the Respondent expended 4,200 manhours on Hull 110 between July 24 and August 10, of which1,870 hours were expended between August 1 and 8. If aneconomic need to stop construction on Hull 110 was theincentive, it indeedseemsimprudent to have delayed forsuch a length of time before action was taken. The Respon-dent rationalizes this delay by asserting that Crawford, aftercompleting the ABS plans on August 8, "was at last freedup to consider the next needful moves in running his busi-nesseconomically while awaiting approval." The fact is thatit really made no difference whether the Respondent contin-ued work on the Hull "awaiting approval," for the construc-tion of the Hull had already continued over period of 6months when prospects of the Port Arthur TowingCompany's securingan insuredloan were negligible sincethere was no certainty and slight probability that it couldmeet the financial requirements for such insurance.It seemsplain that the Port Arthur Towing Company intended toconstruct the Hull whether the insurance was obtained ornot and that the ABS classification requirement was not thereal cause for curtailing production, but that the advent ofthe Union was the real cause. Such conclusion accords withCrawford's subsequent action when he was faced with asimilar situationon November 21, 1972 (the lack of approv-al from ABS allegedly necessary to proceed with the con-structionof the Hull). No layoffs were effected.Moreover, it does not appear that Crawford, in arrivingat his alleged decision, considered that therewas sufficientrepair work in the yard to have accommodated the laid-offemployees with work,38 that the layoff of the night shift38 "An inference of discrimination may be drawn from the Company'sfailure to consider whether it had other work for [these] employees[sl."Ster-ling AluminumCo. v. N.L.R.B.,391 F.2d 713, 722 (C.A. 8, 1968),In. 8. FREDEMAN'S CALCASIEU LOCKS SHIPYARD409would increase overtime which the night shift had beenestablished to reduce, and that the time element for obtain-ing approval from ABS (about 5 weeks) may have renderedimprudent, from an operational standpoint, the layoff ofany employees. Indeed, it seems incredulous that the Re-spondent would not have inquired of ABS as to when itcould expect approval of its plans so that it could havescheduled its work accordingly. A lapse in this respectstrongly suggests that at the time the plans were submittedthe delay involved in obtaining the approval was of nomoment and that the approval of the ABS, construction-wise, became important only upon the advent of the Union.According to the Respondent, the night shift was inaugu-rated because of a shortage of equipment and to decreaseovertime and was eliminated because it proved inefficient.If such were the Respondent's apprehension there appearsno plausible explanation as to why it did not terminate thenight shift when the equipment shortage was corrected.39This it did not do until the Union appeared. Moreover,overtime increased upon the elimination of the night shift.Another equally specious reason advanced for the elimina-tion of the night shift was that Crawford knew that therewould swiftly be vacancies on the day shift for the nightshift crew. However, the fact is that during the period fromAugust 11 to September 12 (the time which transpiredawaiting ABS approval), 12 night-shift employees were re-called although only 3 employees were terminated. It wasthe present need for work and not the vacancies whichgenerated the need for recall.These factors, as well as those set out above supportingthe General Counsel'sprima faciecase, strongly confirmthat the night-shift layoff was in reprisal for the employees'associating with the Union. The Respondent's attempt tocloak itself with propriety falls short and its sophisticatedtactics are unconvincing.Moreover, the Employer musthave foreseen that the layoff of the night-shift employeesshortly after they had signed union cards without any expla-nation to the day shift employees, and after employees hadbeen told there would be no layoffs, would be interpretedby the day-shift employees as a reprisal against the nightemployees for signing union cards. ° The swift eliminationof a substantial number of prounion employeesis a suremeans of discouraging membership in the Union and de-feating a union organization drive. The layoff of the nightshift employees was but another unfair labor practice bywhich the Respondent sought to and did drive the unionorganization from its shipyard. The Respondent used theABS incident as a cover up for its unlawful acts. Its realmotive in laying off the night-shift employees was to dis-courage employees from becoming or remaining membersof the Union. The existence of a reason for the layoffs is ofno avail as a defense if the layoffs were actually effected ashere, for an improper purpose.This language inSheffer Corporation,158 NLRB 148, 152,3' Broussard testified that he had never recommended that the night shiftbe eliminated.40 "a man is held to intend the foreseeable consequences of his con-duct..Concluding that encouragement or discouragement will result, itispresumed that he intended such consequence"The RadioOfficers' Unionof the Commercial TelegraphersUnion, AFL-CIO [A H Bull Steamship Co.]v.N.L.R.B,347 U S. 17, 45fits the instant case:The timing of the discharges, the clear knowledge bythe Respondent that the focal point of organizationalactivities was in the night shift, an admitted oppositionby the Respondent's president to any union activitiesat all, the sudden, unannounced decision coupled withthe completely unorthodox method for implementingthe layoffs . . . these are facts which point convincing-ly to an inference of illegal motivation in the extraordi-nary change in the Company's operations, a masslayoff for which there was no precedent throughout theCompany's history... .This language from the case ofTextileWorkers v. Dar-lington Co.,389 U.S. 263, 275, is apposite:a partial closing is an unfair labor practice under§ 8(a)(3) if motivated by a purpose to chill unionism inany of the remaining [shifts] of the single employer andif the single employer may reasonably haveforeseenthat such closing would likely have that effect.Accordingly, it is found that by the layoff of night-shiftemployees on August 11, 1972, the Respondent violatedSection 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaningof the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act for jurisdiction to be exercisedherein.3.By interfering with, restraining, coercing employees inthe exercise of their rights guaranteed them by Section 7 ofthe Act, the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.4.By unlawfully laying off the following night shift em-ployees, Joseph Vincent,Willie Simmons, Garland Reed,Donald James Kershaw, James Fruge, Chris Guidry, Mi-chael Leon, Ray Bumgarden, Danny Herrington, Larry L.Simmon, Gerald Wayne Welch, Allan Walker, Ovie R.Reeves, Terry Walker, Roger D. Stewart, Donald W. Par-ker,RobertBeason,Daniel D. Rhodes, and Arthur E.Wright, on August 11, 1972, the Respondent engaged inunfair labor practices within the meaning of Section8(a)(1)and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(1)of the Act, it is recommended that it cease and desist there-from and take certain affirmative action designed to effec-tuate the policies of the Act.It having been found that the Respondent unlawfully laidoff the night-shift employees listed above and thereby vio-lated Section 8(a)(1) and (3) of the Act, it is recommendedthat the Respondent remedy such unlawful conduct. It isrecommended that the Respondent make each of said em- 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees whole for any loss of earnings they have suffered asa result of the discrimination against them by payment toeach of them a sum of money equal to the amount he wouldhave earned from the date of his discriminatory layoff to thedate of his reinstatement to his former position or a substan-tially equivalent position, less net earnings during such peri-od to be computed on a quarterly basis in the mannerestablished by the Board inF.W.Woolworth Company, 90NLRB 289, and including interest at the rate of 6 percentper annum as set forth inIsis Plumbing & Heating Co.,138NLRB 716.In accordance withMission Rubber Company, Inc., 202NLRB No. 17, it is further recommended that the Respon-dent offer each of said laid off employees immediate andfull reinstatement to such employee's former job or, if suchjob no longer exists, to a substantially equivalent job with-out prejudice to such employee's seniority and other rightsand privileges.[Recommended Order omitted from publication.]